DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 3/11/21. Claims 1-23 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 3/11/21 is acknowledged.  The traversal is on the ground(s) that  groups I and II  comprise com[position A and composition B and groups I and II are considered  a single general inventive concept and U.S. Patent 5,609, 860 (‘860) does not teach the skilled person that an acidic pH of a composition comprising one or more thiol-based reducing agents would give a better result, as evidenced by Comparative Example 2 of the present application and all the preferred examples in the '860 patent show an alkaline pH .  This is not found persuasive because group I is drawn to process comprising steps (i-iii) and group II is drawn to a kit. Group I has heating step and there is no heating tool in group II. Regarding patent ‘860, patent is not  only valid for the examples but for the entire disclosure and patent ‘860 at col.3, at line 29 teaches the pH between 3-9.5 and the claimed pH between 1-5 overlaps with the pH 3-9.5.
The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/21.
.
Applicant’s election without traverse of species “ step (i) before “ step (ii) in the reply filed on  3/11/21 is acknowledged.
Claims 1-22 are examined in the application and the generic claim is examined to the extent that it reads on “ step (i) before “ step (ii).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").

Claim 1 is drawn to “1. (Original) Process for curl-relaxing and/or straightening keratin fibres, in particular keratin fibres such as the hair, comprising:
i)    the application to said fibres of an acidic composition (A), preferably having a pH between 1 and 5 inclusive and containing one or more thiol-based reducing agents;
ii)    the application to said fibres of a distinct composition (B) containing one or more polar organic solvents; followed by
iii)    a step of heat treatment of the fibres by means of a heating tool;
it being understood that steps i) and ii) are performed separately, i.e. i) and then ii) or else ii) and then i), preferably in the order i) and then ii) and followed by step iii).
The written description rejection is with respect to “ thiol based reducing agent” wherein R represents in claim 3, 

    PNG
    media_image1.png
    306
    656
    media_image1.png
    Greyscale
 

and in claim 5, R  represents “

    PNG
    media_image2.png
    153
    632
    media_image2.png
    Greyscale

 The instant specification fails to describe any species drawn to  “aryl group and also hetero aryl group “.  There is no description for the species in both the categories. There is neither description nor exemplification.
The only description for the species in the “ thiol-based reducing agents “ are  the species claimed in claim 7 and described at page 11, ll. 26-33 of instant specification.
Therefore instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application Process for curl-relaxing and/or straightening keratin fibres, in particular keratin fibres such as the hair, comprising:
i)    the application to said fibers of an acidic composition (A), preferably having a pH between 1 and 5 inclusive and containing one or more thiol-based reducing agents;
ii)    the application to said fibres of a distinct composition (B) containing one or more polar organic solvents; followed by
iii)    a step of heat treatment of the fibres by means of a heating tool;
it being understood that steps i) and ii) are performed separately, i.e. i) and then ii) or else ii) and then i), preferably in the order i) and then ii) and followed by step iii) wherein the thiol based reducing agents are described above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
Correction of “ fibres” to fibers  is suggested.
The meaning of “ curl-relaxing” is same as “ straightening”. Therefore, applicants are requested to delete any one of the  above expression.
What is meant by step o) in claims 1 and 20 ? The claims would read better by deleting step o) since the previous steps are i-iii. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “keratin and also  (last line) order of the steps  “, and the claim also recites”  in particular keratin fibers such as hair  and also preferably in the order “ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “ (C1-C8) alkyl  and also  optionally substituted “; a (hetero) aryl group optionally substituted; see also definition under R and R’’ and also R and R’’ forming a ring  and the claim also recites”  preferably (C1-C4) alkyl and also preferably substituted; in particular with … carboxyl groups  “ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). This is present in claims 4-8, 10-17 and 21-22.
Regarding claim 3 (line 4, line 10); claim 4 (line 8 );  claim 8 (under (b1), (b5), (b6) and (b7) );  claim 11 (line 4,  first definition under R1,R2 and R4); claim 12 (line 4)    the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3, 7 and 13 are in improper Markush group. Only the last two members are connected by the  connecting operator “or” or “and”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3-4, 6-9 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over combination of U. S. Patent 5,609,860 (‘860) and US 2016/0058683 (‘683). 
Patent ‘860 teaches straightening compositions for straightening the hair. Patent ‘860 at col.2, ll. 10-15 teaches 1-20% of thiol based reducing agents  and there is overlap of ranges of claim 14 which is 0.02-15% and this includes thioglycolic acid under formula  i-1 and also cysteine and various thioglycolic acid. Patent at col.2, ll. 35-48 describes various thiol-based reducing agents  which are within formula i-2. (claims 1, 3-4, 7 and 14). Patent at col.3, at line 29 teaches the pH between 3-9.5 and the claimed pH between 1-5 overlaps with the pH 3-9.5. Patent ‘860 also teaches adding solvents and the  solvents are alcohols, and polyhydric alcohols and the amount is 30-70% (claim 15).  Table 2 describes the solvents and this includes 1,2 propane diol (claims 8-9) which is also known as propylene glycol. See formulation 5 under 
Patent ‘860  teaches using solvents and reducing agents in single composition but does not teach applying solvent separately (step ii)  and then heating ( step iii).
US ‘683 teaches hair straightening compositions and methods and  under example 13 teaches hair straightening  solution and teaches claimed polar solvent which is “ glycerin”. US ‘683 at ¶ 0065] teaches humectants and this includes glycerine and also polyols (also known as polyhydric alcohols) and at ¶ [0090] teaches  applying the hair composition followed by heat and the temperature is  380º F-450 ºF (193.3º C- 232 ºC, claims 1 and 22) ).  US ‘683 at ¶ [0088] teaches after applying the hair care composition applying heat with a flat hair iron  or similar heated hair-styling implement (claim  21). Thus, US ‘683 teaches claimed steps (ii) and (iii). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to straighten the hair by using cysteine of example 5 or any other reducing agents  taught by patent ‘860 and change the pH to acidic pH since patent teaches the pH can be 3-9.5 and then apply hair straightening gel using the humectant drawn to glycerine or polyols or propylene glycol or any other solvents  described in table 2 and use the amount of solvents taught by patent ‘860 and then apply heat taught by US ‘683 so that hair is straightened more  by steps (i) and( ii) followed by heat which uses flat iron to straighten the hair. This is a prima facie case of obviousness.
Claims 2, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 5,609,860 (‘860) and US 2016/0058683 (‘683)as applied to claims 1, 3-4, 6-9 and 18-19, 21-22 above, and further in view of US 2012/0192888 (‘888).

US ‘888 teaches process for straightening the hair and then followed by heat. See the abstract. US ‘888 teaches straightening hair using polyhydroxylated compounds at ¶ [0517] the o dihydroxy benzene, m-dihydroxy benzene and p-dihydroxy benzene of claims 2,  10-13 is within the formula VI and see ¶ [0522] for catechol and s and see ¶ [0623] for gallic acid (claim 13) and see ¶ [0945] for the amount which is from 1M-8M and depending on the compound the weight percent varies and for catechol the amount is 8-11% and this is within the amount claimed claim 17. The amounts of thiol-based reducing agents and the amount of non-triol based reducing agents are within the amount taught by the reference and thus meets limitation of claim 17. Us ‘888 teaches at ¶ [0045] that the use of the reducing agents leads to poor straightening of the hair.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to straighten the hair by using cysteine of example 5 or any other reducing agents  taught by patent ‘860 and change the pH to acidic pH since patent teaches the pH can be 3-9.5 and then apply hair straightening gel using the humectant drawn to glycerine or polyols or propylene glycol or any other solvents  described in table 2 and use the amount of solvents taught by patent ‘860 and  apply non-thiol based reducing agents taught by US ‘888 then apply heat taught by US ‘683 so that hair is straightened more  by steps (i) and( ii) and then by using non-thio-based reducing agents sic ne US ‘888 teaches that reducing agents leads to poor durability of the straightening of hair   and applying the thiol-based reduced agents followed by applying solvent and then applying non-thiol based reducing agents  followed by heat which uses flat iron  provides efficient straightening of hair. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619